UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-0040-LTS
                                                                      No. 18-CR-0892-LTS
JORGE ARIAS,

                 Defendant.

-------------------------------------------------------x

                                                           ORDER

                 The Court has received the parties’ letters dated June 22, 2020, and June 29, 2020,

regarding the necessity of continued sealing of these dockets and certain filings in them.

                 Having considered the parties’ letters, the Court respectfully directs the Clerk of

Court to unseal the following:

        •        The docket sheets in both above-captioned actions.

        •        In Case No. 13-CR-0040-LTS, the following filings and entries:

                 o        The S1 Information dated March 7, 2014;

                 o        The memorandum to the docket clerk dated March 7, 2014, regarding Mr.
                          Arias’s arraignment and guilty plea;

                 o        The Court’s Order regarding detention dated March 7, 2014;

                 o        The Court’s Order regarding sentencing dated February 27, 2019;

                 o        The memorandum to the docket clerk dated May 7, 2019, regarding
                          adjournment of sentencing;

                 o        The memorandum to the docket clerk dated May 22, 2019, regarding Mr.
                          Arias’s sentence of time served;

                 o        The Court’s Judgment dated May 29, 2019; and

                 o        The Court’s Order dated May 22, 2019, discharging Mr. Arias from the
                          custody of the U.S. Marshals.



ARIAS - ORD RE UNSEALING.DOCX                              VERSION OCTOBER 29, 2020                    1
       •       In Case No. 18-CR-0892-LTS, the following filings and entries:

               o       The memorandum to the docket clerk dated May 7, 2019, regarding
                       adjournment of sentencing;

               o       The memorandum to the docket clerk dated May 22, 2019, regarding Mr.
                       Arias’s sentence of time served;

               o       The Court’s Judgment dated May 29, 2019;

               o       The Court’s Order dated May 22, 2019, discharging Mr. Arias from the
                       custody of the U.S. Marshals; and

               o       The Court’s Order of Forfeiture dated May 30, 2019.


               Except as provided in this Order, all other filings in the above-captioned actions

shall remain under seal, for the reasons provided in the parties’ letters dated June 22, 2020, and

June 29, 2020. The Court will file those letters under seal for the reasons stated therein.

               The parties shall submit a joint letter demonstrating the continued necessity, if

any, of sealing any remaining filings in these actions on or before May 1, 2021, and each

November 1 and May 1 thereafter, until further order of the Court.


       SO ORDERED.

Dated: New York, New York
       October 29, 2020

                                                              __/s/ Laura Taylor Swain____
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




ARIAS - ORD RE UNSEALING.DOCX                     VERSION OCTOBER 29, 2020                           2
